       Case 2:20-cv-00677-WSS Document 103 Filed 08/11/21 Page 1 of 2




                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT

                                   ______________

                                     No. 20-2936
                                   ______________

COUNTY OF BUTLER; COUNTY OF FAYETTE; COUNTY OF GREENE; COUNTY
 OF WASHINGTON; NANCY GIFFORD; MIKE GIFFORD, husband and wife doing
    business as Double Image Styling Salon; PRIMA CAPELLI INC, a Pennsylvania
    Corporation; MIKE KELLY; MARCI MUSTELLO; DARYL METCALFE; TIM
BONNER; STEVEN SCHOEFFEL; PAUL F. CRAWFORD, trading and doing business
 as Marigold Farm; CATHY HOSKINS, trading and doing business as Classy Cuts Hair
Salon; RW MCDONALD & SONS INC; STARLIGHT DRIVE IN LLC, a Pennsylvania
  Corporation; SKYVIEW DRIVE IN LLC, a Pennsylvania Limited Liability Company

                                           v.

        GOVERNOR OF PENNSYLVANIA; SECRETARY PENNSYLVANIA
                      DEPARTMENT OF HEALTH,
                             Appellants
                          ______________

                     Appeal from the United States District Court
                        for the Western District of Pennsylvania
                             (D.C. Civil No. 2-20-cv-00677)
                  District Judge: Honorable William S. Stickman, IV

                                 Argued July 22, 2021
                                  ______________

           Before: CHAGARES, JORDAN, and SHWARTZ, Circuit Judges.
                              ______________

                                     JUDGMENT
                                   ______________

       This cause came to be considered on the record from the United States District

Court for the Western District of Pennsylvania and was argued on July 22, 2021.
       Case 2:20-cv-00677-WSS Document 103 Filed 08/11/21 Page 2 of 2




      On consideration whereof, it is now hereby ORDERED and ADJUDGED by this

Court that the appeal is DISMISSED and the order of the District Court entered

September 22, 2020 is VACATED and the case is REMANDED with instructions that

the District Court dismiss the Complaint as moot. Costs are not taxed. All of the above

in accordance with the Opinion of the Court.

                                                      ATTEST:

                                                      s/ Patricia S. Dodszuweit
                                                      Clerk

DATED: August 11, 2021




                                           2
